BURTON BARRS, Judge.
Plaintiff sued the Southern Bell Tel. & Tel. Co., alleging its failure to render proper and efficient telephone service, and the defendant company has filed its motion to dismiss the suit on the ground that plaintiff’s remedy is before the Railroad & Public Utilities Commission.
Having heard and carefully considered the argument of counsel for the parties, I am of the opinion that under the Florida law and authorities cited, viz., Dade County News Dealers Supply Co. v. Southern Bell Tel. & Tel. Co. (Fla.), 48 So. 2d 89 at page 90, chapter 364, Florida Statutes 1951, and Robinson v. Pacific Tel. & Tel. Co. (Wash. 1922), 203 Pac. 1, plaintiff’s remedy, if any, is not before the court but before the Railroad & Public Utilities Commission.
It is therefore ordered that the said motion to dismiss be and it is hereby granted, that plaintiff shall take nothing by his suit, and defendant shall go hence without day.